El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Mon serrate Pérez y Justino Maldonado alegan como uno de ios motivos de su apelación contra sentencia condenato-ria que la denuncia no les imputa un delito porque se limita a decir que los acusados “ilegal, voluntaria y maliciosa-mente penetraron en la casa de la denunciante sin la vo-luntad ni consentimiento expreso ni de ningún otro modo ■dado por la denunciante . . . .” cuando lo que castiga la ley es penetrar en el domicilio ajeno contra la expresa vo-luntad del morador.
■ ' Está bien fundado ese motivo del recurso pues el ar-tículo 371 del Código Penal, según fné enmendado en 1906, leyes de ese año, página 67, lo que castiga es el hecho de pe-*113netrar en el domicilio de otra persona ‘ ‘ contra la yolnntad expresada del morador,” y la alegación de la denuncia de qne los acusados penetraron sin la voluntad ni consenti-miento de la denunciante no cumple con el requisito de la ley de que fuera contra su voluntad. Una cosa es penetrar sin consentimiento y otra es contra la voluntad expresada, que presupone una negativa anterior del morador a permitir la entrada.

Por él motivo expresado la sentencia apelada debe ser revocada y los apelantes deben ser absueltos.